Citation Nr: 0819716	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in January 2008 
and was remanded for further development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in December 2005, the appellant requested a 
videoconference hearing at the local RO before a Veterans Law 
Judge of the Board.  A hearing was scheduled for April 2007, 
and notice thereof was sent to the appellant at her most 
recent address of record.  The notice was returned to VA by 
the U.S. Postal Service due to an inaccurate address.  The 
appellant failed to appear for the Board videoconference 
hearing scheduled for April 5, 2007.  However, in a statement 
dated and received in September 2007, the appellant provided 
her current address, and requested that she be rescheduled 
for the Board hearing she missed in April 2007 as she never 
received notice of the scheduled hearing.  

In January 2008, the Board remanded this matter to schedule 
the appellant for a videoconference hearing before a Veterans 
Law Judge of the Board at the local RO.  In response to the 
January 2008 Board remand, the appellant submitted a 
statement, dated in February 2008, stating that she planned 
to appear for the videoconference hearing for which her 
appeal was returned to the Cleveland RO.  A letter of record, 
dated in March 2008, reflects that the appellant was 
scheduled for a videoconference hearing at the Cleveland RO 
on May 13, 2008.  Information in the Veterans Appeals Control 
and Locator System (VACOLS) shows that the appellant failed 
to report for the scheduled hearing.  However, the notice of 
the May 2008 videoconference hearing was not sent to the 
appellant's most recent address of record.  Compare 
Representative's statement, dated in September 2007 
(indicating the appellant's new address), and Notice of 
January 2008 Board remand (same) with Hearing notice, dated 
in March 2008 (reflecting the appellant's old address).  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  As the appellant 
has repeatedly expressed a desire to appear in person, the 
Board finds that a remand is necessary to reschedule a 
videoconference hearing before a Veterans Law Judge of the 
Board at the local RO.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge of the Board at the local RO, 
unless otherwise notified by the appellant 
or her representative.  Notice of the 
scheduled hearing must be sent to the 
veteran's most recent address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



